IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Department of the Army Depot,             :
Tobyhanna Army Depot,                     :
                       Petitioner         :
                                          :
            v.                            :
                                          :
Unemployment Compensation                 :
Board of Review,                          :
                   Respondent             :        No. 1715 C.D. 2014


                                     ORDER


            NOW, September 28, 2015, upon consideration of petitioner’s

application for reargument en banc, the application is denied.



                                              _____________________________
                                              DAN PELLEGRINI,
                                              President Judge